—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered April 7, 1997, convicting him of coercion in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Bolling, 220 AD2d 760). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80; People v Roman, 84 AD2d 851).
The defendant’s remaining contention is without merit.
Rosenblatt, J. P., Sullivan, Santucci and Goldstein, JJ., concur.